Citation Nr: 1032473	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-25 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hemorrhoids.

2.  Entitlement to a compensable rating for entrapment of the 
left lateral femoral cutaneous nerve of the thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to November 
1974 and from May 1975 to May 1995. 

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2006 the Veteran withdrew his personal hearing 
request.  Therefore, the Board finds that VA adjudication of the 
current appeal may go forward without scheduling him for another 
hearing.

A claim of service connection for a gastrointestinal 
disorder manifested by rectal bleeding due to an 
undiagnosed illness was raised for the first time by the 
Veteran's representative in its July 2010 Brief, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).  

For the reasons set forth below, the current appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required.  


REMAND

As to the application to reopen the previously denied claim for 
service connection for hemorrhoids, the Veteran notified the July 
2005 VA neurological examiner that he received treatment for this 
disability at the Saginaw VA Medical Center (VAMC) in May 2005.  
However, neither a request for these records or the records 
themselves appear in the claims file.  Therefore, a remand to 
request these records is required.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) 
(holding that when reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the veteran to attempt to obtain them); Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed 
to have constructive notice of VA treatment records).

Further, at no time during the current appeal-including the May 
2005 notice letter-did the agency of original jurisdiction 
apprise the Veteran of the reason for the prior final denial of 
his claim for service connection for hemorrhoids in September 
1995.  See 38 U.S.C.A. § 5103(a) (West 2002); Kent v. Nicholson, 
20 Vet. App. 1 (2006).

Moreover, with regard to the claim for a compensable rating for 
the service-connected entrapment of the left lateral femoral 
cutaneous nerve of the thigh, the Veteran was last afforded a VA 
examination of this disability in July 2005.  In the substantive 
appeal which the Veteran submitted one year later in July 2006, 
the Veteran described a worsening of the symptomatology 
associated with this service-connected disability, including in 
particular increased tingling sensations in his right lower 
extremity.  The Veteran explained that this increase in 
symptomatology generally occurs upon prolonged use of his left 
leg as well as with prolonged standing.  

In a July 2010 statement, the Veteran's representative requested 
that the Board remand the Veteran's compensable rating claim to 
accord him an opportunity to undergo a current VA examination of 
this service-connected disability.  Given the Veteran's 
assertions regarding a worsening of his right leg symptoms since 
his most recent VA examination of this extremity over 5 years 
ago, the Board agrees that a remand of this issue for another VA 
examination is necessary.  See 38 U.S.C.A. § 5103A(d) (West 2002) 
(the Veterans Claims Assistance Act of 2000 (VCAA), requires that 
VA provide a medical examination or, obtain a medical opinion, 
when such an examination or opinion is necessary to make a 
decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 
(2006); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an additional 
examination is appropriate); Green v. Derwinski, 1 Vet. App. 121 
(1991) (holding that VA's duty to assist includes conducting a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC should provide the Veteran with a 
corrective VCAA notice letter-pertaining to 
the issue of whether new and material 
evidence has been received sufficient to 
reopen a claim for service connection for 
hemorrhoids.  The Board is particularly 
concerned about the Veteran receiving 
adequate notification of the reason for the 
prior final denial of his claim of service 
connection for hemorrhoids in the September 
1995 rating decision in accordance with the 
Court's holding in Kent, supra.  

2.	The RO/AMC should obtain and associate with 
the claims folder copies of records of 
hemorrhoid and left lateral femoral 
cutaneous nerve (e.g., left thigh) treatment 
that the Veteran may have received at the 
Saginaw VAMC since his separation from 
service in May 1995.  Efforts to obtain the 
requested records should be ended only if it 
is concluded that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  All actions 
to obtain the requested records should be 
documented fully in the claims file.  
Because these are Federal records, if they 
cannot be located or no such records exist, 
a memorandum of unavailability should be 
associated with the claims file and the 
Veteran provided with a copy of the 
memorandum.   

3.	After undertaking the above development to 
the extent possible, the RO/AMC should make 
arrangements with an appropriate VA medical 
facility for the Veteran to be afforded a 
neurological examination of his left lower 
extremity.  The claims folder is to be 
provided to the examiner for review in 
conjunction with the examination and the 
examiner should note in his examination 
report that he had reviewed these records.  
All indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished, and all clinical findings 
should be reported in detail.  

In accordance with the AMIE worksheet for 
rating the left lateral femoral cutaneous 
nerve of the thigh, the examiner should 
provide a detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of his 
adverse symptoms.  In addition to any other 
information provided pursuant to the AMIE 
worksheet, the examiner should opine as to 
whether the Veteran's adverse symptomatology 
equates to mild, moderate, or severe 
incomplete paralysis-or to complete 
paralysis-of the external cutaneous nerve 
of his thigh.  

4.	The RO/AMC should thereafter readjudicate 
the claims on appeal.  If any of the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response before the appeal is returned to 
the Board.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


